Citation Nr: 1016789	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  04-43 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits, based upon claimed status as a helpless child of 
the Veteran.  


WITNESSES AT HEARING ON APPEAL

Appellant and JL


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran, upon whose service the appellant's claim is 
based, served honorably in World War II, and died in 1982.  
He was born in 1910, and his death certificate shows that he 
had driven a taxicab prior to his death.  The appellant has 
stated that her father had been injured by shrapnel in 
service, and had assisted in liberating concentration camps 
in Europe.  

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, in March 2004.  

The appellant is the Veteran's daughter.  The Veteran also 
had a son, who is said to be institutionalized; there are no 
current claims in the appellant's file for VA benefits by or 
on behalf of his son.

The appellant and a social worker provided testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the RO in June 2007; a transcript (Tr.) is of record.  The 
appellant is unrepresented in her claim for VA benefits.

In November 2007, the Board remanded the case for extensive, 
specified development, some of which has been accomplished; 
the case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The competent evidence is in approximate balance as to 
whether the appellant (the Veteran's daughter) was 
permanently incapable of self-support by reason of physical 
or mental defects at or before she attained the age of 18.


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the 
criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the Veteran's 
daughter prior to attaining the age of 18 are met.  38 
U.S.C.A. § 101(4), 103(e), 1310, 1542, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.102, 3.209, 
3.210, 3.315(a), 3.356 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the disposition 
herein, there is no need for further discussion of notice or 
development.

II.  Legal Criteria, Factual Background, and Analysis

The term "child" for purposes of title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2009).

To establish entitlement to the benefits sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support 
will not be considered to exist when the child by his 
or her own efforts is provided with sufficient income 
for his or her reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date 
of attaining the age of 18 years may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the 
cause of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries which could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability 
should not be considered as rebutting permanent 
incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending upon the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be 
considered whether the daily activities of the child in 
the home and community are equivalent to the activities 
of employment of any nature within the physical or 
mental capacity of the child which would provide 
sufficient income for reasonable support.  Lack of 
employment of the child either prior to the delimiting 
age or thereafter should not be considered as a major 
factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and 
not mere disinclination to work or indulgence of 
relatives or friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services.

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her 18th birthday is essentially not for 
consideration; VA is required to proceed no further in the 
analysis.  However, if a finding is made that a claimant was 
permanently incapable of self-support as of his or her 18th 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  See also Hanlin 
v. Nicholson, 19 Vet. App. 350, 353 (2005); Cumby v. West, 12 
Vet. App. 363, 364 (1999).  

The standard is that the evidence must show that the child 
does not have the capacity for self-support.  See Bledsoe v. 
Derwinski, 1 Vet. App. 32 (1990).  The question of permanent 
incapacity for self-support is one of fact, for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  38 C.F.R. § 3.356.  As noted 
above, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be 
the normal situation, depending on the educational progress 
of the child, the economic situation of the family, indulgent 
attitude of the parents, and the like.  38 C.F.R. § 
3.356(b)(3).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Veteran, who was the father of the appellant, had active 
service from July 1943 to October 1945, and he died at age 71 
in March 1982.  Other than a copy of his discharge 
certificate, his claims file and any records associated 
therewith are not available.  Since it was entirely 
conceivable that his VA file may contain pertinent 
information concerning his daughter's condition, including 
prior to and at age 18, the Board asked for this on remand, 
but it was apparently neither sought nor obtained.

The evidence of record reflects that the appellant was born 
October [redacted], 1959, and thus would have turned 18 on October [redacted], 
1977, five years before the Veteran's death.  It is reported 
that the appellant's mother, apparently the widow of the 
Veteran, died in 1997.  It has been reported that the 
appellant's mother was the appellant's primary caregiver 
prior to her death.  

The appellant has said that she left school at 8th grade or 
so; has never worked and has always been unable to do so; and 
has often been homeless or in sheltered living 
accommodations.  

Although the documented evidence as to her status at (or 
immediately prior to) age 18 is very limited, it appears that 
she has been diagnosed with mental retardation, depression, 
and schizophrenia.  Other 1997 records (after her mother's 
death) from the Jewish Board of Family and Children's 
Services confirm that she had a schizoaffective disorder, 
depressed type, or adjustment disorder with depressed mood, 
dependent personality disorder, menstrual problems, and 
headaches, was visually impaired, and had not been to a 
dentist since childhood.  She was otherwise described as 
childlike, and had some hygiene problems.  She said she had 
undergone eye surgery but since then her vision had 
deteriorated.  On one occasion she indicated that, when her 
mother was alive, they had lived on her benefits from the 
Social Security Administration (SSA).

A 2004 report from St. Vincent's Mental Health Services 
reports her being seen from May 2000.  Diagnoses included 
(Axis I) schizophrenic disorder, undifferentiated type, with 
paranoid features and schizoid personality disorder 
(Axis II).  She was noted to have been previously diagnosed 
as having a schizoaffective disorder, bipolar type.  
Additional findings included mild mental retardation.  She 
had resisted attempts to refer her to a day treatment 
program.

A diploma is of record showing that she graduated junior high 
school in June 1974.  Also of record is an undated report of 
school grades, and another dated in 1971.

In her testimony before the undersigned, the appellant 
indicated that she first received Supplemental Security 
Income (SSI) benefits in 1998.  Tr. at 4.  She described her 
problems in school starting with the first grade, when she 
heard things.  She had her eyes operated on at age 14, which 
was the last time she attended school, and had headaches then 
and now.  Tr. at 5, 8, 18.  The school had objected to her 
lack of attendance, and the family had to go to Family Court 
on the matter.  Tr. at 9-10, 12.  She had a tutor for awhile, 
and her mother also tutored her and otherwise assisted her in 
many ways.  Tr. at 11, 12.  Her social worker stated that the 
current diagnosis was affect(ive) disorder with borderline 
intellectual functioning.  Tr. at 21.  She said that her 
current understanding is that the appellant's problems are 
congenital in nature and have been lifelong.  Tr. at 24.  

An SSI determination report is of record dated in 1998.  The 
appellant therein alleged that she had not been able to work 
due to anxiety attacks, as well as eye and back problems from 
birth.  The decision held that she had been disabled from 
1998 onward, and was entitled to SSI benefits.  A decision 
was not made as to her status prior to that date.  

Certain documents were listed on that SSI decision as having 
been used in the adjudication, a number of which related to 
the mid to late 1990's.  However, there were several 
documents cited from earlier periods, more pertinent to the 
herein identified issues with regard to VA benefits, e.g., an 
inpatient report from the Long Island College Hospital in May 
1974, a copy of which is not of record and was not 
forthcoming on remand.  Other than a copy of her school 
grades when she was not yet 18, and documents relating to her 
parents being called into court prior to her turning 18 
because she had been absent from school for more than a 100 
days, there is no further documentation in that regard.

One element of the Board's remand which was in fact 
accomplished was the first examination of the appellant by 
VA.  This was undertaken, and an excellent and comprehensive 
report from September 2009 is of record.  Her long history is 
of record, e.g., she had experienced learning problems since 
first grade which ultimately led to her leaving school with 
her parent's permission during the ninth grade because she 
could not learn, and had developed other problems; she saw a 
school psychologist for awhile.  She said that, after that 
time, she did whatever activities her mother participated in 
but never had a job.  Since her mother's death, she had 
volunteered at a church where for the past nine years she had 
done menial jobs like stuffing envelopes and answering the 
door, and apparently was provided some form of shelter in 
return.  She said there were some jobs at the church she 
could not do, including taking phone messages.

The examiner noted the prior mental health problems and 
findings, and diagnosed an unspecified mental disorder and 
schizoaffective disorder by history; "rule out" learning 
disorders; and mental retardation.  He gave her a global 
assessment of functioning (GAF) score of 45.  It was his 
conclusion that her difficulties had been lifelong.  Not only 
had she left school at age 14, but she had minimal social 
skills, which were enumerated.  And, while the examiner said 
it was not possible to specifically determine her skills or 
lack thereof at age 18, and while her problems may have 
deteriorated after the death of her care-giver mother, 
nonetheless, she had "never been capable of self-support in 
an occupational or educational setting to the degree that it 
would be considered self sufficiency".  (Emphasis added.)

In this case, it would have been helpful to have obtained 
more evidence on which to render a decision, as the Board 
requested in our previous remand.  However, that information 
is clearly not forthcoming, and we believe it is unnecessary 
to further delay this matter in order to further pursue it.  
Of significance to the Board is that the requested VA 
examination is thorough, insightful, and unequivocal.  The 
examiner found that, while the appellant may well have 
deteriorated somewhat after her mother (and caregiver's) 
death, nonetheless, she has been incapable of self-support 
through her nearly five decades of life.  If true, that would 
indicate, by definition, that she was not capable of self-
support at or prior to age 18. 

Having weighed the evidence of record both in support and 
against the claim for status as a helpless child, the Board 
concludes that the preponderance of evidence is not against 
finding in favor of the appellant.  We find that there is 
reasonable doubt presented in this case, and will resolve 
such doubt in the appellant's favor and conclude that she was 
permanently incapable of self-support by reason of 
disability, to include but not limited to mental defect, at 
the time of her 18th birthday.  Accordingly, the appeal is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The appellant was permanently incapable of self-support prior 
to age 18, and may be recognized as a helpless child of the 
Veteran for the purpose of entitlement to VA death benefits; 
the appeal is granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


